NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted June 19, 2014*
                                 Decided June 20, 2014

                                         Before

                           DANIEL A. MANION, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

No. 13-3509

QUINCY CORNELL,                                Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                               Eastern Division.
      v.
                                               No. 13 C 4833
EILEEN O’NEILL BURKE, et al.,
     Defendants-Appellees.                     Charles P. Kocoras,
                                               Judge.

                                       ORDER

       Quincy Cornell appeals the dismissal of his civil-rights suit, which challenges a
state-court contempt order and its execution. Because his suit is barred in part by the
Rooker-Feldman doctrine and in part by the defense of qualified immunity, we affirm



      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13-3509                                                                         Page 2

(modifying the judgment to reflect a dismissal in part for lack of subject-matter
jurisdiction).

        We accept as true the following facts alleged in Cornell’s complaint and take
judicial notice of the state-court proceedings. Virnich v. Vorwald, 664 F.3d 206, 209 (7th
Cir. 2011); In re Salem, 465 F.3d 767, 771 (7th Cir. 2006). JP Morgan Chase Bank sued
Cornell in Illinois Circuit Court to repossess a car he had stopped making loan
payments on. When Cornell failed to answer Chase’s complaint, Judge Eileen Burke
granted Chase a default judgment and ordered Cornell to return the car. Two months
later, having yet to return the car, Cornell appeared before Judge Burke. When the case
was called, Cornell announced that he was entering “a special appearance as a Natural
Person.” When Judge Burke directed him to approach the bench or face arrest, Cornell
refused. Instead he replied, “I conditionally accept your offer to grant and convey a
security interest in my property upon presentation of an original genuine charging
accusatory instrument for my inspection.” Judge Burke held him in contempt, and court
bailiffs took him into custody.

       Cornell describes the manner in which two officers, Sergeant Michael
Schassburger and Officer Michael Malone, enforced the contempt order. While he was
detained, Cornell repeatedly asked to see a warrant authorizing his seizure, but the
officers provided none. During intake, Schassburger “grabbed” and frisked him and
took his personal items, and Malone fingerprinted him and took mug-shots. Cornell
elaborates that, in the course of the fingerprinting, Malone “took Plaintiff’s index
fingerprint and forced Plaintiff to pose for a picture.”

       Cornell sued Judge Burke, Sergeant Schassburger, and Officer Malone in federal
court for unlawfully seizing him. The defendants moved to dismiss the complaint,
asserting that they were immune from suit, and alternatively, that Cornell’s suit was
barred by the Rooker-Feldman doctrine. See Rooker v. Fid. Trust Co., 263 U.S. 413 (1923);
D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983). The district court concluded that
Judge Burke was immune because she held Cornell in contempt in her judicial capacity.
Schassburger and Malone also were immune, the court continued, because they merely
performed common intake procedures and did not violate any clearly established right
of Cornell’s.

       On appeal Cornell contests the district court’s conclusion that Judge Burke enjoys
immunity and maintains that his detention was invalid. But we must first turn to the
Rooker-Feldman doctrine, since, as a jurisdictional issue, it precedes affirmative defenses
No. 13-3509                                                                          Page 3

such as immunity. See Taylor v. Fed. Nat’l Mortg. Ass’n, 374 F.3d 529, 535 (7th Cir. 2004);
Garry v. Geils, 82 F.3d 1362, 1365 (7th Cir. 1996); Wright v. Tackett, 39 F.3d 155, 157–58
(7th Cir. 1994). District courts have no jurisdiction to adjudicate “cases brought by state-
court losers complaining of injuries caused by state-court judgments rendered before
the district court proceedings commenced and inviting district court review and
rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,
284 (2005). Cornell’s central claim is that Judge Burke improperly ordered him seized
under her contempt order; in essence, he is inviting a district court to review
Judge Burke’s contempt order. Because a contempt order qualifies as a state-court
judgment, Rooker-Feldman divests the district court of jurisdiction to review it.
See Homola v. McNamara, 59 F.3d 647, 649–50 (7th Cir. 1995) (concluding that Rooker-
Feldman barred challenge to state-court contempt order that led to plaintiff’s arrest);
Casale v. Tillman, 558 F.3d 1258, 1261 (11th Cir. 2009) (concluding that Rooker-Feldman
barred challenge to state-court contempt orders in divorce proceeding); see also Garry, 82
F.3d at 1367 n.10 (explaining that Rooker-Feldman applies when “the federal plaintiff is
actually suing the state court or state court judges”).

       To the extent that Cornell challenges the manner in which Sergeant Schassburger
and Officer Malone enforced the contempt order, he gets over the jurisdiction hurdle,
but that is all. Rooker-Feldman does not bar complaints of injuries arising from the
manner of enforcement of state-court decisions—a matter distinct from the validity of
the decision. See In re Zurn, 290 F.3d 861, 863 (7th Cir. 2002); Sykes v. Bank of Am., 723
F.3d 399, 404 (2d Cir. 2013); MSY EyEs Ltd. v. Wells Fargo Bank, Nat’l Ass’n, 546 F.3d 533,
539 (8th Cir. 2008). Neither does quasi-judicial immunity protect defendants from the
manner in which they execute a judge’s order. Hernandez v. Sheahan, 455 F.3d 772, 776
(7th Cir. 2006) (no immunity for sheriff’s deputies who ignored plaintiff’s insistence that
he was not person judge ordered into custody); Richman v. Sheahan, 270 F.3d 430, 437–38
(7th Cir. 2001) (no immunity for sheriff’s deputies who allegedly used unreasonable
force when seizing plaintiff at judge’s order).

       Still, Sergeant Schassburger and Officer Malone are entitled to qualified
immunity because Cornell’s complaint does not contain allegations that they violated a
clearly established constitutional right. See Wood v. Moss, 134 S. Ct. 2056, 2066–67 (2014);
Engel v. Buchan, 710 F.3d 698, 708 (7th Cir. 2013). Although unnecessarily “rough or
otherwise improper handling that causes excessive pain or other harm” can violate the
Constitution, Washington v. Hively, 695 F.3d 641, 642–43 (7th Cir. 2012), Cornell comes
nowhere near to suggesting unwarranted roughness. He alleges only that Schassburger
“grabbed” and frisked him and Malone “took Plaintiff’s index fingerprint and forced
No. 13-3509                                                                             Page 4

Plaintiff to pose for a picture.” This sort of minimal contact, routinely incidental to an
arrest, is not unconstitutional force. See Williams v. City of Champaign, 524 F.3d 826, 829
(7th Cir. 2008) (brief involuntary handcuffing not actionable); DeWalt v. Carter, 224 F.3d
607, 620 (7th Cir. 2000) (shove not actionable).

       Thus, we affirm the district court’s dismissal, with the clarification that the claim
against Judge Burke is dismissed for lack of subject-matter jurisdiction under the
Rooker-Feldman doctrine. See, e.g., Woods v. Ill. Dep’t of Children & Family Servs., 710 F.3d
762, 764 (7th Cir. 2013); O’Malley v. Litscher, 465 F.3d 799, 802, 806 (7th Cir. 2006); Chairez
v. United States, 355 F.3d 1099, 1102 (7th Cir. 2004). Accordingly, the judgment is
MODIFIED to reflect that Cornell’s claim against Judge Burke is dismissed for lack of
jurisdiction and is, as modified, AFFIRMED.